DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (WO 2008/030542) in view of Enright et al. (US 7533805).
Regarding claims 1, 13 and 15, Berg discloses a non-transitory computer-readable data medium on which has been stored at least one series of program code instructions for execution of a method for associating perception data of a first digital content displayed on a display device of an item of electronic equipment (Page.1, line 26-29: Berg discusses how a system collecting eye gazing data from the consumer while presenting the visual stimulus to the consumer with regard to the AOI; and associating the collected biometric data and the collected eye gazing data regarding the area of interest (AOI), i.e. associating perception data of a first digital content displayed on a display device), when the instructions are executed by a processor, wherein the instructions configure the processor to perform acts comprising: consulting the first content on the display device, a result of the at least one capture being designated as second content (Page.12 lines 15-25 and Page.13 lines 17-22: Berg discusses how an imaging apparatus can store how many times a consumer picks up a product and places it back on the shelf, how long the consumer looks at the product, and, the precise locations of where the products are chosen by the consumer on the shelf, i.e. it is obvious to consult at least one capture being designated as second content from the imaging apparatus), analyzing distinctive elements of the second content and transposing said distinctive elements into perception data, associating said perception data with the first content (Page.12 lines 15-25 and Page.13 lines 17-22: Berg discusses how an imaging apparatus can combine neurological responses, motivational research, and physiological reactions, among others, to provide detailed depth analysis of a consumer's reaction to a product or environment). 
Berg discloses the invention set forth above but does not specifically points out “triggering at least one capture on the basis of a capture device in a direction of at least one individual, called an observer”
Enright however discloses triggering at least one capture on the basis of a capture device in a direction of at least one individual, called an observer (Col.15 lines 19-27, Col.24 lines 24-33: Enright discusses how an image captured in response to triggering events, are analyzed so that the facial features of persons in images are compared to images stored in the data store;  and how a system trigger a sequence which may include capturing additional images, sounding alarms or sending messages electronically to selected individuals and captured images as well as information concerning the person who was indicated to be recognized)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Berg, and modify to trigger at least one capture on the basis of a capture device in a direction of at least one individual, called an observer, as taught by Enright, thus allowing to record activities occurring within facilities at particular times to enable documentation of events that occur, as discussed by Enright.  
Considering claim 2, Berg discloses the method for associating perception data, defined as claimed in claim 1, in which analyzing distinctive elements of the second content comprises identifying the at least one individual (Page.12 lines 15-25 and Page.13 lines 17-22: Berg discusses how an imaging apparatus can combine neurological responses, motivational research, and physiological reactions, among others, to provide detailed depth analysis of a consumer's reaction to a product or environment).  
Considering claim 3, Berg discloses the method for associating perception data, defined as claimed in claim 1, in which the perception data are contained in the first content (Page.1, line 26-29: Berg discusses how a system collecting eye gazing data from the consumer while presenting the visual stimulus to the consumer with regard to the AOI; and associating the collected biometric data and the collected eye gazing data regarding the area of interest). 
Considering claim 4, Berg discloses the method for associating perception data, defined as claimed in claim 1, in which the second content corresponds to one or more contents of image type (Page.12 lines 15-25 and Page.13 lines 17-22). 
Considering claim 5, Berg discloses the method for associating perception data, defined as claimed in claim 1, in which the at least one is defined by at least one capture of an image performed in a time period which begins at a start of the consultation of the first content (Page.16 lines 17-19: Berg discusses how a system measured data from the physiological apparatus is synchronized in time with the element to which the viewer has directed her attention at a point in time or over a period of time).
Considering claim 6, Berg discloses the method for associating perception data, defined as claimed in | claim 1, in which the at least one capture is defined by a capture of an audio and/or video content performed in a time period which begins at the-a start of the consultation of the first content (Page.3 lines 3-8 and Page.17 lines 19-24: Berg discusses how the term "viewer"  refers to a recipient of visual media communication where the product is entertainment information including information needed for decisions; and how the data-capturing apparatus stored information such as eye-gaze measurement values, or derivative values such as from intermediate analysis and synchronized, with the viewed element for each or any time interval, or over a period of time).
Considering claim 7, Berg discloses the method for associating perception data, defined as claimed in claim 6, in which analyzing distinctive elements of the second content comprises selecting at least one image of said video content (Page.19 lines 15-16: Berg discusses how a video digital photography apparatus can be used that captures and may correlate any facial
expression change with facial elements analysis software, i.e. it is obvious to select at least one image of said video content). 
Considering claim 8, Enright discloses the method for associating perception data, defined as claimed in | claim 6, in which analyzing distinctive elements of the second content comprises a semantic analysis of said audio content (Col.23 lines 56-60 and Col.24 lines 1-6: Enright discusses how a system authorize such further operation if other indicia such as voice, numeric or other inputs correspond to the authorized user) 
Considering claim 9, Enright discloses the method for associating perception data, defined as claimed in claim 1, in which the consultation of the first content comprises a request for authorization of activation of the capture device to the observer (Col.14 lines 40-51, Col.23 lines 41-44 and Col.36 lines 1-5: Enright discusses an encryption/authenticate component which may be operated to include authenticating information and authenticate the user).
Considering claim 10, Enright discloses the method for associating perception data, defined as claimed in claim 9, in which the request for authorization of activation of the capture device is made during the request, made by the observer, for access to the first content (Col.14 lines 40-51, Col.23 lines 41-44 and Col.36 lines 1-5). 
Considering claim 11, Enright discloses the method for associating perception data, defined as claimed in | claim 9, in which the consultation of the first content also comprises a request for authorization to send the perception data of the first content to at least one recipient (Col.14 lines 40-51, Col.23 lines 41-44 and Col.36 lines 1-5). 
Considering claim 12, Enright discloses the method for associating perception data, defined as claimed in claim 1, further comprising deleting the second content when the association of the perception data with the first content is terminated (Col.5 lines 63-65, Col.8 lines 13-16 and fig.34, 400: Enright discusses how a user terminal in the system of for purposes of setting up an automatic delete function for selectively deleting types of captured images, i.e. it is obvious to set up a system to delete the second content when the association of the perception data with the first content is terminated). 
Response to Arguments
Applicant's arguments filed on 07/01/2022 have been fully considered but they are not persuasive. Applicants argued, since berg does not disclose the triggering act, the Office Action should also (Berg et al.) not disclose the result of the triggering act, the second content. Applicants also argued, there is no “first content” in the interpretation of the office action. Examiner, respectfully disagrees. Applicants own specification discloses how the terms "image" or "photo" will be used interchangeably to refer to one of the types of the first or second digital content (Applicant specification: Paragraph: 0013). The prior arts of the record (Berg et al.) also discloses collected biometric data and the collected eye gazing data regarding the area of interest (AOI); and how a system collecting eye gazing data from the consumer while presenting the visual stimulus to the consumer (Berg. Page.1, line 26-29). The prior arts of the record further disclose how an image captured in response to triggering events (i.e. the triggering act), are analyzed so that the facial features of persons in images are compared to images stored in the data store (i.e. comparing using a first content and second content); and how a system trigger a sequence which may include capturing additional images (Enright: Col.15 lines 19-27, Col.24 lines 24-33). Thus, the prior arts of the record disclosed the argued claim limitation.
Applicants argued, Enright which relates to user authentication during banking transaction has nothing to do with “consumer research methods for measuring emotive response to visual stimuli” which is the dedicated subject of Berg. (See abstract of Berg). Furthermore, Enright claims the benefit of U.S. Provisional Application 60/103,731 filed Oct. 9, 1998, while Berg priority application is dated merely 10 years later. The Applicant is thus very doubtful about the one skilled in the art, starting from Berg being interested by Enright (very older document related to a very far technical field). As a consequence, the Applicant respectfully disagrees with the combination of Berg and Enright made in the Office Action, which can be considered as “posteriori reasoning”. Applicants further emphasized the argument by stating “one of the skilled in the art, trying to improve the solution of Berg, would have been (by a great hazard) interested by Enright, the Applicant does not see how the person of ordinary skill in the art would have incorporated the teaching of Enright (dealing with verifications performed based on a user card) to the solution of Berg as Berg does not disclose any user card.” 
Examiner, respectfully disagrees. First, applicant’s argument “consumer research methods for measuring emotive response to visual stimuli” is not in the claim language. Also, applicants own specification discloses how “The field of the invention is that of digital contents such as images, photos, videos or audio recordings, and in particular of digital data characterizing these contents, input manually or automatically” (applicants’ specification: Paragraph: 0001). The prior arts of the record (Berg et al.) also discloses how visual methods may include but are not limited to the product or its package within a retail store, a picture or description of a product or package, or the described or imaged usage or benefits of a product on a website; electronic or electrical media such as television, videos, illuminated panels & billboards & displays (i.e. digital contents such as images, photos); or, printed forms such as ads or information on billboards, posters, displays, "Point-of- purchase" POP materials (Berg: Page.2 lines 13-18 and Page.5 lines 1-3). Enright further discloses a system for obtaining image data and for taking actions in a sequence which can be programmed more readily (Enright: Col.4 lines 1-7 and Col.14 lines 35-44). Thus, it would have been obvious to one of ordinary skill in the art to combine Berg and Enright et al. to reasonably combine and furthermore cure the deficiencies of Berg to record activities occurring within facilities at times to enable documentation of events that occur, as discussed by Enright.  
Applicants argued, Enright does not disclose, with the wording of claim 1, method for associating perception data of a first digital content displayed on a display device of an item of electronic equipment, the method implemented by a processor, comprising: triggering at least one capture on the basis of a capture device in a direction of at least one individual, called an observer, consulting the first content on the display device, a result of the at least one capture being designated as second content, analyzing distinctive elements of the second content and transposing said distinctive elements into perception data, associating said perception data with the first content. Examiner respectfully disagrees. Berg in view of Enright discloses the argued claims limitation. (See the rejection above).
 Independent claims 13 and 15 are rejected for similar reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOSEF K LAEKEMARIAM/   Examiner, Art Unit 2651                                                                                                                                                                                                                 09/29/2022